Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 05/19/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro (JP 20070149560 A, as cited in the IDS, translation provided by applicant) in view of Kim (US 2014/0322566 A1, as cited in the IDS).
Regarding claim 1, Yasuhiro teaches a cylindrical secondary battery module [0015] comprising a plurality of cylindrical battery cells (Figs. 9-13 items 1 and 21) respectively having a battery case (Fig. 9 items 11 and 15) in which an electrode assembly (‘battery assembly’ [0014]); a cell frame at which the plurality of cylindrical secondary battery cells are disposed (See Figs. 9,14-15 item 2); and a lid (Fig.9 items 11,12,13,14,15; multiple components of Fig.9 may be considered a cover or a ‘lid’; [0013-0015]) coupled to the cell frame and having a overcharge and over discharge safety mechanism (‘circuit board’ item 12; ‘control circuit’; [0017]), wherein the cell frame includes: a plurality of plate members bend and coupled to intersect each other (items 3,4,5,6,7); and a space formed between the plurality of plate members so that the cylindrical secondary batter cells are disposed therein (‘fitting groove’ item 5).
Regarding the claimed electrolyte, it is known for secondary batteries to include a cathode, anode and an electrolyte therefore the case accommodating the secondary battery of Yasuhiro would be expected to accommodate an electrolyte in the secondary battery. This would be known to one of ordinary skill in the art at the time of the invention.
Yasuhiro teaches a lid (item 13) and that the battery may also be prismatic (Figs. 2 and 9). Yasuhiro is silent as to a lid coupled to the cell frame having a flame outlet.
Yasuhiro teaches a battery module as described above and to one of ordinary skill at the time of the invention, including a flame outlet in the lid of Yasuhiro would be reasonable in order to obtain a module structure allowing for gas that may erupt to be discharged outwardly, prevent contamination of adjacent cells and a reduction in pollution.
Kim teaches a secondary battery pack including a housing receiving unit cells ([0044]; Fig.1); a lid (‘pack cover’ Fig.1 item 200), a discharge part (Fig.7 item 70) inside the pack cover to from an outlet allowing gas and erupting material to be discharged outwardly from the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the lid taught by Kim in the battery module of Yasuhiro in order to obtain a module structure allowing for gas that may erupt to be discharged outwardly, prevent contamination of adjacent cells and a reduction in pollution.
Regarding claim 2, Yasuhiro teaches the plurality of plate members include: a first cover (‘positioning spacer, item 2, See Figs.14-16) bent to form at least one space (item 5, See Figs. 14-16); and a second cover (item 5) coupled to the first cover and bent to form at least one second space (See Fig.14 items 5).
Regarding claim 3, Yasuhiro teaches the first cover and the second cover are coupled so that the first space of the first cover and the second space of the second cover are untied to from a single closed third space, and the cylindrical secondary battery cell is disposed in the third space (a first space, item 5 and a second space, item 5 unite to form a third space, item 5, all three of these are labeled as item 5; See annotated Figure 1 below).

    PNG
    media_image1.png
    533
    558
    media_image1.png
    Greyscale

Image 1: Annotated Figures 15 and 16 of Yasuhiro JP 20070149560 A
Regarding claim 4, Yasuhiro teaches the third space has a polygonal shape (Fig.15; [0023]).
Regarding claim 5, Yasuhiro teaches the first cover is bent so that a plurality of first spaces are successively formed with the same pattern, and the second cover is bent to that a plurality of second spaces are successively formed with the same pattern (See Figure 14).
Regarding claim 6, Yasuhiro teaches at least one first fitting groove is formed at the first cover (Figs.12-14 item 7), and at least one second fitting groove is formed at the second cover (item 7 exists on multiple spacers in multiple positions; [0022-0023]).
Regarding claim 7, Yasuhiro teaches the first cover and the second cover are formed with the same shape (Fig.14, items 2 and 3 have the same shape), and the first cover and the second cover are coupled so that the first fitting groove of the first cover and the second fitting groove of the second cover are disposed to face each other (items 7 of the different spacers are formed in multiple orientations and locations, including facing one another, See Figure 14; [0028-0029]; claims 1-2).
Regarding claim 9, Yasuhiro teaches cylindrical secondary batteries (See Figures 9-16).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro (JP 20070149560 A, as cited in the IDS, translation provided by applicant) in view of Kim (US 2014/0322566 A1, as cited in the IDS), as applied to claim 1 above, and further in view of Yoshihara et al. (US 2009/0104516 A1).
Regarding claim 8, Yasuhiro teaches insulating spacers (claim 1; [0002]).
Yasuhiro is silent as to a cell frame is made of a mica material with a low heat transfer rate.
Yoshihara teaches the material of the holder frame may be mica ([0132]); cylindrical cells ([abstract]) the batteries are held at both axial ends using holder frames ([abstract]); case ([0014,0041,0044,0076]); secondary batteries for use in vehicles ([0002-0003]); a pack adopted for applications that use large batteries which may be readily produced with high productivity even with large batteries ([0010-0016]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the material taught by Yoshihara in the battery module of YASUHIRO in order to obtain a module adopted for applications that use large batteries which may be readily produced with high productivity even with large batteries.
Regarding claim 10, Yasuhiro is silent as to a vehicle comprising the battery module.
Yoshihara teaches a plurality of cylindrical secondary batteries (Fig.1, item 2) arranged in a battery module (item 1) including a plurality of frames (items 3-8, [0075]), connection parts (items 9-13) and inter-battery connection plates (item 9); the secondary batteries for use in vehicles ([0002-0003]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to include the module type taught by Yoshihara in the battery module of YASUHIRO in order to obtain a module adopted for applications that use large batteries which may be readily produced with high productivity even with large batteries.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over YASUHIRO (JP 20070149560 A, as cited in the IDS, translation provided by applicant) in view of Kim (US 2014/0322566 A1, as cited in the IDS) and Wayne et al. (US 2013/0183566 A1, as cited in the IDS).
Regarding claim 1, Yasuhiro teaches a cylindrical secondary batter module [0015] comprising a plurality of cylindrical battery cells (Figs. 9-13 items 1 and 21) respectively having a battery case (Fig. 9 items 11 and 15) in which an electrode assembly (‘battery assembly’ [0014]); a cell frame at which the plurality of cylindrical secondary battery cells are disposed (See Figs. 9,14-15 item 2); and a lid (Fig.9 items 11,12,13,14,15; multiple components of Fig.9 may be considered a cover or a ‘lid’; [0013-0015]) coupled to the cell frame and having a overcharge and over discharge safety mechanism (‘circuit board’ item 12; ‘control circuit’; [0017]), wherein the cell frame includes: a plurality of plate members bend and coupled to intersect each other (items 3,4,5,6,7); and a space formed between the plurality of plate members so that the cylindrical secondary batter cells are disposed therein (‘fitting groove’ item 5).
Regarding the claimed electrolyte, it is known for secondary batteries to include a cathode, anode and an electrolyte therefore the case accommodating the secondary battery of Yasuhiro would be expected to accommodate an electrolyte in the secondary battery. This would be known to one of ordinary skill in the art at the time of the invention.
Wayne teaches a battery pack (Figs.1-2 item 10) includes a plurality of cylindrical battery cells (item 12) and multiple embodiments of cell holders (items 114,214,314,414, etc.) improved thermal performance ([0006,0042]); electrolytes as a component of a cylindrical battery ([0004]).
Wayne teaches that the three primary functional components of a lithium-ion battery are the anode, cathode and the electrolyte [0004]. 
Wayne teaches that is known for secondary batteries, arranged in multiple compartments, to have an electrolyte as a component.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the cylindrical cells as taught by Wayne in the battery module of Yasuhiro in order to obtain a battery module with improved performance.
Yasuhiro is silent as to a lid coupled to the cell frame and having a flame outlet.
Kim teaches a secondary battery pack including a housing receiving unit cells ([0044]; Fig.1); a lid (‘pack cover’ Fig.1 item 200), a discharge part (Fig.7 item 70) inside the pack cover to from an outlet allowing gas and erupting material to be discharged outwardly from the rechargeable battery pack ([0074]; [0069-0086]) and limit discharge of gas and erupting materials to prevent discharge materials from contaminating adjacent cells ([0097]); gas that may erupt may be discharged outwardly and pollution may be reduced ([0082-0083]); used in vehicles ([0005]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the lid taught by KIM in the battery module of YASUHIRO in order to obtain a module structure allowing for gas that may erupt to be discharged outwardly, prevent contamination of adjacent cells and a reduction in pollution.
Regarding claim 10, Yasuhiro is silent as to a vehicle comprising the battery module.
Wayne teaches a vehicle [0003].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the cylindrical cells as taught by Wayne in the battery module of Yasuhiro in order to obtain a battery module with improved performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.:
	Schmitt et al. (US 20130209858 A1) teaches the use of cylindrical and rectangular cells interchangeably with a thermal management system.
Sweney et al. (US 2014/0234686 A1) teaches a cylindrical battery pack including a lid and thermal management system; alignment features (404) made of a material with a low electrical or thermal conductivity to prevent undesired electrical or thermal conduction between cells ([0030]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUPHIA QURAISHI whose telephone number is (571)272-4173.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.Q/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723